        Case 21-12639-SLM          Doc 12    Filed 04/27/21 Entered 04/27/21 13:49:26               Desc Main
                                             Document Page 1 of 2
   Marie-Ann Greenberg, MAG-1284
   Marie-Ann Greenberg, Standing Trustee
   30 TWO BRIDGES ROAD
   SUITE 330
   FAIRFIELD, NJ 07004-1550
   973-227-2840
   Chapter 13 Standing Trustee
                                                                   UNITED STATES BANKRUPTCY COURT
                                                                   DISTRICT OF NEW JERSEY
   IN RE:
   KENNETH LARSEN                                                  Case No.: 21-12639SLM

                                                                   HEARING DATE: 06/09/2021

                           TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN


    Marie-Ann Greenberg, the Chapter 13 Standing Trustee by way of objection to the Debtor's proposed
plan respectfully objects as follows:
        The plan does not appear to be feasible pursuant to 11 U.S.C. Section 1325(a)(6), as the debtor will
    be unable to make payments under the plan and to comply with the plan.
        Specifically,
        There is no stay in place due to the dismissal of the prior case within one year. In addition, the plan
        is short due to student loans not being treated outside of the plan, with them at 100% the plan fails.
          Debtor has failed to provide proof of income.
           Specifically,
           Paycheck for contributing party.
           The debtor has failed to provide proof of current income. A paystub from debtor’s employer
           dated no later than two weeks prior to the 341 date must be submitted.

           The debtor has failed to provide proof of contribution income. The debtor must submit a
           certification from the contributor indicating their relation to the debtor and the amount
           contributed to the debtor’s household. In addition, because of the amount of this contribution
           the contributor must also supply the Trustee with two recent paystubs.


          Co-debtor / non filing spouse has failed to provide proof of income.
            Specifically,
           Failed to provide proof of current income. A paystub from employer dated no later than two
           weeks prior to the 341 date must be submitted.


     The Giannetti lien is in Part 4a of the plan which is solely for arrears. It is assumed that the intention is a
     pay in full of the secured lien which should be addressed in Part 4g. The mortgagee objection must be
     addressed.
       Case 21-12639-SLM      Doc 12   Filed 04/27/21 Entered 04/27/21 13:49:26        Desc Main
                                       Document Page 2 of 2


   WHEREFORE, Marie-Ann Greenberg, the Chapter 13 Standing Trustee prays that confirmation of the Debtor's
Chapter 13 plan in its present form be denied.


Dated: April 27, 2021                                      By:   /S/Marie-Ann Greenberg
                                                                 Marie-Ann Greenberg, Esquire
                                                                 Chapter 13 Standing Trustee
